          Case 1:19-cr-00850-JSR Document 101 Filed 10/21/20 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
UNITED STATES OF AMERICA,                                      :
                                                               :
                  - v.-                                        :     19 Cr. 850 (JSR)
                                                               :
                                                               :
PARKER H. PETIT and                                            :
WILLIAM TAYLOR,                                                :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------x




      GOVERNMENT’S PROPOSED EXAMINATION OF PROSPECTIVE JURORS




                                                              AUDREY STRAUSS
                                                              Acting United States Attorney for the
                                                              Southern District of New York
                                                              Attorney for the United States of America



EDWARD IMPERATORE
SCOTT HARTMAN
DANIEL TRACER
Assistant United States Attorneys
       - Of Counsel -
          Case 1:19-cr-00850-JSR Document 101 Filed 10/21/20 Page 2 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
UNITED STATES OF AMERICA,                                      :
                                                               :
                  - v.-                                        :   19 Cr. 850 (JSR)
                                                               :
                                                               :
PARKER H. PETIT and                                            :
WILLIAM TAYLOR,                                                :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------x


                              THE GOVERNMENT’S PROPOSED
                           EXAMINATION OF PROSPECTIVE JURORS

                   The Government respectfully requests the Court to include the following

 questions in its examination of prospective jurors pursuant to Rule 24(a) of the Federal Rules of

 Criminal Procedure.

                   The Court is requested to pursue more detailed questioning at the sidebar or in

 the robing room if a particular juror’s answer reveals that further inquiry is appropriate and, in

 such an instance, to conclude with an inquiry as to whether the particular fact or circumstance

 would influence the juror in favor of or against either the Government or one or both

 defendants, or otherwise affect the juror’s ability to serve as a fair and impartial juror in this

 case.

                                              INTRODUCTION

                 This is a criminal case. The defendants on trial, PARKER H. PETIT and

WILLIAM TAYLOR, have been charged with the commission of federal crimes in an

Indictment filed by a Grand Jury sitting in this District.



                                                         2
         Case 1:19-cr-00850-JSR Document 101 Filed 10/21/20 Page 3 of 15




                The Indictment is not evidence itself. It simply contains the charges that the

Government is required to prove to the satisfaction of the trial jury beyond a reasonable doubt.

Those of you selected to sit on this jury will receive a detailed explanation of the charges at the

conclusion of the case, but I would like to give you a brief summary of the charges so that we

can determine whether there is anything about the charges that would make it impossible or

difficult for you to sit as a fair and impartial juror.

                The Indictment contains two counts or “charges.” Specifically, Count One of the

Indictment charges that, from at least in or about 2015 through in or about 2016, PETIT and

TAYLOR participated in a conspiracy with three objects: first, to commit securities fraud;

second, to make false filings with the United States Securities and Exchange Commission, or

“SEC” in the annual and quarterly SEC reports of a publicly-traded company called MiMedx

Group, Inc.; and, third, to make or cause others to make false statements to MiMedx’s auditors.

                Count Two of the Indictment charges that, from at least in or about 2015 through

in or about 2016, PETIT and TAYLOR committed securities fraud. We call this a substantive

count, as opposed to the conspiracy to commit various offenses alleged in Count One. At the

end of the trial, I will provide you with more detailed instructions on the difference between

conspiracies and substantive charges.

                Does any juror have any personal knowledge of the charges in the Indictment in

this case? Has any juror read or heard anything about this case? If so, is there anything such a

juror has read or heard that would cause him or her to feel that he or she cannot decide the fact

issues of this case fairly and impartially?




                                                    3
         Case 1:19-cr-00850-JSR Document 101 Filed 10/21/20 Page 4 of 15




                                      NATURE OF CHARGES

                1.        You will hear evidence in this case regarding a biomedical company

called MiMedx Group, Inc. Do any of you have familiarity with that entity? Do any of you

work in, or have any close relatives or friends who work in, the biomedical industry? Will

anything about your knowledge of MiMedx or your exposure to the biomedical industry affect

your ability to be fair and impartial in this case?

                2.        You will also hear evidence about shares of stock and the rules that govern

the information that companies such as MiMedx must provide to the SEC about their business

operations and financial performance. Is there anything about your own investment experience,

or your views on the securities industry more broadly, that will affect your ability to be fair and

impartial in this case?

                3.        Have any of you lost money from your investments due not to market

forces or other innocuous reasons, but instead due to fraudulent conduct? Will your past

investment experience affect your ability to be fair and impartial in this case?

                4.        Have any of you worked in the securities industry? Will your experience

in the securities industry affect your ability to be fair and impartial in this case?

                5.        Have any of you worked in accounting or a company’s finance,

compliance or accounting departments? Or had responsibilities that included financial

reporting? Would your experience in those positions affect your ability to be fair and impartial

in this case?

                6.        Do any of you feel that you have strong policy views on the crimes

charged in the Indictment that would make it difficult for you to follow my instructions on the

law and to base your verdict solely on the evidence in this case?
                                                4
         Case 1:19-cr-00850-JSR Document 101 Filed 10/21/20 Page 5 of 15




               7.      Do you have an opinion that conspiracy should not be a crime? Do you

have an opinion that securities fraud or making false and misleading filings with the SEC or

making false statements to auditors should not be crimes? Do any of you have any opinion about

the enforcement of federal criminal laws relating to conspiracy, securities fraud, or false and

misleading SEC filings that might prevent you from being fair and impartial in this case?

                          ABILITY TO BE FAIR AND IMPARTIAL

               8.      Do you or does a relative or close friend work for or with any federal, state

or local law enforcement agency, such as the U.S. Postal Inspection Service, the police or

sheriff’s department, district attorney’s office, the United States Attorney’s Office or the SEC?

               9.      Do you or any of your relatives or close friends work for a criminal

defense lawyer or private investigator?

               10.     Are you or do you have any close relatives or friends who are judges, law

clerks, court attendants, court clerks, other types of court personnel, probation officers, or

persons connected with any correctional institution, jail or penitentiary?

               11.     Have you ever been involved, or do you expect to become involved, in

any legal action or dispute with the United States or any agency, officer, or employee of the

United States, including the U.S. Postal Inspection Service or the SEC, or have you had any

financial interest in such a dispute?

               12.     Have you – either through any experience that you have had, or anything

that you have seen or read – developed any bias or prejudice, either for or against, the SEC or the

United States Attorney’s Office? Any other federal, state, or local law enforcement agency?




                                                  5
        Case 1:19-cr-00850-JSR Document 101 Filed 10/21/20 Page 6 of 15




           EXPERIENCE AS A WITNESS, DEFENDANT OR CRIME VICTIM

               13.     Have any of you, or any of your relatives or close friends, ever been

involved or appeared as a witness in any investigation by a federal or state grand jury, or by a

Congressional or state legislative committee, licensing authority, or governmental agency?

               14.     Have you, or any of those close to you, ever been questioned in any matter

by a federal, state, or local law enforcement agency?

               15.     Have you ever been a witness or a complainant in any federal or state

prosecution?

               16.     Are you, or is any member of your family, any associate or close friend,

now under subpoena or, to your knowledge, about to be subpoenaed in any criminal case?

               17.     Have you, or has any member of your family, any associate or close

friend, ever been charged with a crime? [As to any prospective juror who answers affirmatively,

the Court is respectfully requested to inquire into the circumstances of each crime.]

               18.     Have you, or have any of your relatives, associates, or close friends ever

been the subject of any investigation or accusation by any federal or state grand jury, or by any

congressional committee? [As to any prospective juror who answers affirmatively, the Court is

respectfully requested to inquire into the circumstances of each investigation or accusation.]

               19.     Have you, or any of your close friends or relatives, ever been a victim of a

crime? [As to any prospective juror who answers affirmatively, the Court is respectfully

requested to inquire into the circumstances of each crime.]

               20.     Have you, or any of your close friends or relatives, ever been questioned

or interrogated by a member of the United States Attorney’s Office for the Southern District of

New York, the U.S. Postal Inspection Service or any other law enforcement agency? [As to any
                                               6
        Case 1:19-cr-00850-JSR Document 101 Filed 10/21/20 Page 7 of 15




prospective juror who answers affirmatively, the Court is respectfully requested to inquire into

the circumstances of each incident and that prospective juror=s reaction to how he or she was

treated by the respective agency.]

                        KNOWLEDGE OF TRIAL PARTICIPANTS

               21.    The Government is represented here, as in all cases where it is a party

before the Court, by the Acting United States Attorney for the Southern District of New York –

who is Audrey Strauss. The conduct of the trial will be in the immediate charge of Assistant

United States Attorneys Edward Imperatore, Scott Hartman and Daniel Tracer. [Please ask

counsel to stand.] Do any of you know Ms. Strauss, Mr. Imperatore, Mr. Hartman or Mr.

Tracer? Joining the Assistant United States Attorneys in the courtroom are Jacob Pechet and

Peter Charalambous, paralegals with the U.S. Attorney’s Office, and Edward Gannon, Postal

Inspector with the U.S. Postal Inspection Service. Have you had any dealings either directly or

indirectly with any of these individuals?

               22.    There are two defendants in this case. The first defendant is PARKER H.

PETIT [Please ask the defendant to stand.] Do any of you know, or have you had any dealings,

directly or indirectly, with Mr. PETIT, or with any relative, friend or associate of his? To your

knowledge, do any of your relatives, friends, associates, or employers know Mr. PETIT?

               23.    PETIT is represented at this trial by Eric Bruce, Matthew Menchel, and

Jennifer Loeb of the law firms Freshfields and Kobre & Kim [Please ask counsel to stand.] Do

any of you know Mr. Bruce, Mr. Menchel, or Ms. Loeb?

               24.    The second defendant is WILLIAM TAYLOR [Please ask the defendant

to stand.] Do any of you know, or have you had any dealings, directly or indirectly, with Mr.


                                                 7
         Case 1:19-cr-00850-JSR Document 101 Filed 10/21/20 Page 8 of 15




TAYLOR, or with any relative, friend or associate of his? To your knowledge, do any of your

relatives, friends, associates, or employers know Mr. TAYLOR?

                25.     TAYLOR is represented at this trial by William Burck, William Weinreb,

and Michael Packard of the law firm Quinn Emmanuel [Please ask counsel to stand.] Do any of

you know Mr. Burck, Mr. Weinreb, or Mr. Packard?

                26.     If you have seen, heard or read about any of the prosecutors, lawyers, law

enforcement officers, or the defendants, is there anything about that would prevent you from

rendering a fair and impartial verdict in this case?

                27.     Does any juror know or has he or she had any dealings, either directly or

indirectly, with any of the following individuals or companies whose names may come up during

the trial, or who may be witnesses in this case:

              [The Government will provide the Court with a list of its prospective witnesses
and other names that may be mentioned during the trial. The Court also is requested to read the
names of witnesses included on any lists provided by the defendants.]

                28.     Certain conduct at issue in this case took place at the following locations:

              [The Government will provide the Court with a list of relevant places that may be
mentioned during the trial.]

                Are any of you familiar with these specific locations? What do you know

about these areas? Do you think that your familiarity with these areas will affect your ability

to render a fair verdict?

                            PRIOR JURY SERVICE AND LAWSUITS

                29.     Have you ever been a juror in a civil or criminal case or served on a grand

jury, state or federal? If yes, what type of case was it? When was it? Did you deliberate, and

did the jury reach a verdict (without stating what the verdict was)?

                                                   8
        Case 1:19-cr-00850-JSR Document 101 Filed 10/21/20 Page 9 of 15




              30.     Have you ever been a plaintiff in a lawsuit, meaning have you ever sued

someone? Have you ever been a defendant in a lawsuit, meaning have you ever been sued? If

so, what was the nature of the allegations?

                        VIEWS ON WITNESSES AND EVIDENCE

              31.     Law Enforcement Personnel: The witnesses in this case may include,

among others, postal inspectors with the U.S. Postal Inspection Service. Do you have any

strong feelings, impressions, or opinions that would prevent you from evaluating the testimony

of a law enforcement officer fairly and impartially? Would you be more likely to believe or

disbelieve a witness merely because he or she is a law enforcement officer?

              32.     Investigative Techniques: Does anyone have any expectations about the

types of evidence that the Government might present in criminal trials? Would any of you be

unable to follow the Court’s instructions that the Government is not required to use any

particular techniques when investigating and presenting evidence of a crime?

              33.     Non-prosecution agreements: You will hear testimony from witnesses

who have entered into what is called a non-prosecution agreement with the Government. At the

end of the case, I will give you more detailed instructions on this matter. For now, it is enough

for you to know that, if a witness has entered into a non-prosecution agreement with the

Government, the Government is precluded from prosecuting the witness for certain criminal

activity. But a non-prosecution agreement does not protect any witness from a prosecution for

perjury, making false statements, and obstruction of justice if the witness lies on the stand. I

instruct you that the use of non-prosecution agreements is legal. Do you have any general

feeling about the Government’s use of non-prosecution agreements that would make it difficult

for you to render a wholly fair and impartial verdict? Would you have any bias for or against
                                                9
       Case 1:19-cr-00850-JSR Document 101 Filed 10/21/20 Page 10 of 15




the Government because of testimony obtained in this manner? I will also instruct you that it is

no concern of yours why the Government has chosen to offer certain witnesses non-prosecution

agreements, and you are not to speculate about the reasons. Would you have any difficulty

following my instructions on the law in this regard?

              34.     Immunized Witnesses. You will also hear testimony in this case from

witnesses who are testifying pursuant to a grant of immunity. At the end of the case, I will give

you more detailed instructions on this matter. For now, it is enough for you to know that an

immunity order compels a witness’s testimony and prevents the Government from using the

witness’s statements to prosecute the witness, but an immunity order does not protect the

witness from a prosecution for perjury, making false statements, and obstruction of justice if the

witness lies on the stand. The use of such a witness is also perfectly legal and is often a

necessary law enforcement tool. Do any of you have any experience with or feelings about the

use of witnesses who are testifying under orders of immunity, or the use of evidence or

information obtained from these types of witnesses, which would make it difficult for you to

render a fair and impartial verdict? Would you have any bias for or against the Government

because of evidence obtained in this manner?

              35.     Expert Witnesses. You also may hear testimony from expert witnesses.

Have any of you had any experiences with experts, or do you have any general feelings about

the use of experts, that would make it difficult for you to render a wholly fair and impartial

verdict?

              36.     Persons Not On Trial: You might hear evidence in this trial of criminal

activity committed by people other than the defendants. Those other individuals are not on trial

here. You may not draw any inference, favorable or unfavorable, towards the Government or
                                            10
       Case 1:19-cr-00850-JSR Document 101 Filed 10/21/20 Page 11 of 15




the trial defendants from that fact. You also may not speculate as to the reason why other

persons are not on trial. Is there any juror who cannot follow this instruction or who for this

reason would have difficulty rendering a fair and impartial verdict?

                         FUNCTION OF THE COURT AND JURY

              37.     The function of the jury is to decide questions of fact. As a juror, you are

the sole judge of the facts and nothing that the Court or the attorneys say or do may intrude in

any way on your role as the exclusive fact finder. However, when it comes to the law, you are

to take your instructions from the Court and you are bound by those instructions. You may not

substitute your ideas of what the law is or what you may think the law should be. At the

conclusion of this case, your job will be to determine whether or not a defendant is guilty as

charged in the Indictment. Does any juror have any difficulty with that principle, or any

problem in accepting and following the instruction of the law that I will give you in this case?

              38.      Will each of you accept the proposition that the question of punishment is

for the Court alone to decide and that the possible punishment must not enter into your

deliberations as to whether the defendants on trial here are guilty?

              39.      Will each of you accept the proposition of law that sympathy must not

enter into the deliberations of the jurors as to whether a defendant is guilty or not guilty, and

that only the evidence produced here in Court may be used by you to determine whether a

defendant is guilty or not guilty of the crimes charged?

              40.      It is not a particularly pleasant duty to find another individual guilty of

committing a crime. Is there any juror who feels that even if the evidence established a

defendant’s guilt beyond a reasonable doubt, he or she might not be able to render a guilty

verdict for reasons unrelated to the law and the evidence?
                                                11
       Case 1:19-cr-00850-JSR Document 101 Filed 10/21/20 Page 12 of 15




               41.     Do any of you have any religious, philosophical or other beliefs that

would make you unable to render a guilty verdict for reasons unrelated to the law and the

evidence?

               42.      In these questions, I have tried to direct your attention to possible reasons

why you might not be able to serve as a fair and impartial juror. Aside from the previous

questions I have asked, does any juror have the slightest doubt in his or her own mind, for any

reason whatsoever, about his/her ability to conscientiously, fairly, and impartially serve in this

case and to render a true and just verdict without fear, favor, sympathy, or prejudice, and

according to the law as it would be explained to you?

                         GENERAL QUESTIONS FOR THE PANEL

               43.     Does any juror have a problem with his or her hearing or vision that would

prevent him or her from giving full attention to all of the evidence at this trial?

               44.     Is any juror taking any medication that would prevent him or her from

giving full attention to all of the evidence at this trial?

               45.     Does any juror have any difficulty in reading or understanding English?

               46.     This courthouse has implemented a number of safety protocols in response

to the COVID-19 pandemic. Among these protocols is a questionnaire that all persons entering

the courthouse must answer before entering. The questions include: (1) Have you experienced

any COVID-19 symptoms within the last 14 days that are not explained by allergies or an

underlying condition?; (2) Have you had close contact within the past 14 days with anyone

experiencing any COVID-19 symptoms that are not explained by allergies or an underlying

condition; (3) Within the past 14 days, have you tested positive for COVID-19, or been told by

a health care provider to assume you have COVID-19 due to symptoms?; (4) Within the past 14
                                            12
       Case 1:19-cr-00850-JSR Document 101 Filed 10/21/20 Page 13 of 15




days, have you had close contact with a person with COVID-19, during the period starting 48

hours before the onset of their symptoms or their positive COVID-19 test?; (5) Have you

returned from international travel, or a cruise ship or river voyage within the past 14 days?; (6)

Within the past 14 days, have you returned from travel to a state that has a significant degree of

community-wide spread of COVID-19?; and (7) Within the past 14 days, have you attended a

large gathering (more than 100 people) where people within 6 feet of you were forcefully

exhaling (e.g., singing, shouting, chanting) and either you or the people around you were not

wearing masks? An affirmative response to any of these questions will result in denial of entry

into the courthouse. Do any of you anticipate being denied entry to the courthouse as a result of

an affirmative response to any of these questions over the next 5 weeks?

                           INDIVIDUAL JUROR’S BACKGROUND

              47.     The Government respectfully requests that the Court ask each juror to

state the following information:

                      a.      the juror’s age;

                      b.      the juror’s family status (including whether the juror has any
                              children or grandchildren and, if so, the ages of the children);

                      c.      the area in which the juror resides;

                      d.      where the juror was born;

                      e.      the juror’s educational background, including the highest degree
                              obtained;

                      f.      whether the juror has served in the military;

                      g.      the juror’s occupation;

                      h.      the name and general location of the juror’s employer, and the
                              period of employment with that employer;

                                                 13
        Case 1:19-cr-00850-JSR Document 101 Filed 10/21/20 Page 14 of 15




                       I.      the same information concerning other employment within the last
                               five years;

                       j.      the same information with respect to the juror’s spouse and any
                               working children (only current employer);

                       k.      what newspapers and magazines the juror reads and how often;

                       l.      the websites that the juror reads regularly and/or posts comments
                               or information on;

                       l.      what television programs the juror regularly watches; and

                       m.      the juror’s hobbies and leisure-time activities.

                     INSTRUCTIONS FOLLOWING IMPANELING JURY

               48.     From this point on until you retire to deliberate on your verdict, it is your

duty not to discuss this case and not to remain in the presence of other persons who may be

discussing this case. This rule about not discussing the case with others includes discussions

even with members of your own family and your friends.

               49.     If at any time during the course of this trial, any person attempts to talk to

you or to communicate with you about this case, either in or out of the courthouse, you should

immediately report such an attempt to me through my deputy clerk. In this regard, let me explain

to you that the attorneys and the defendants in a case are not supposed to talk to jurors, even to

offer a friendly greeting. So if you happen to see any of them outside this courtroom they will,

and should, ignore you. Please do not take offense. They will only be acting properly by doing

so.

               50.     Just as you must not have any in-person communications about this case,

you must not communicate with anyone about the case by cellphone, through email, Blackberry,

iPhone, text messaging or Twitter, through any blog or website, through any internet chat room,

                                                 14
         Case 1:19-cr-00850-JSR Document 101 Filed 10/21/20 Page 15 of 15




                                              15
or by way of any other social networking websites, including Facebook, My Space, LinkedIn, or

YouTube. Similarly, you must not use these tools to post any information about the case on the

internet. Do not do any research or make any investigation on your own about any matters

relating to this case or this type of case. This means, for example, that you must not consult

reference works or dictionaries, search the internet, websites, blogs, or use any other electronic

tools to obtain information about this case, this type of case, the parties in this case, or anyone

else involved in this case. You must decide this case based only on the evidence

presented in the courtroom and my instructions about the law. It would be improper for you

supplement that information on your own.



Dated:         New York, New York
               October 21, 2020

                                       Respectfully submitted,

                                       AUDREY STRAUSS
                                       Acting United States Attorney for the
                                       Southern District of New York


                               By:     /s/ ____________________
                                       Edward Imperatore
                                       Scott Hartman
                                       Daniel Tracer
                                       Assistant United States Attorneys
                                       (212) 637-2327/2357/2329
